Case 2:17-cv-03828-VBF-DFM Document 33 Filed 08/28/20 Page 1 of 1 Page ID #:845



                                                                    JS-6

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



  ARTHUR EDWARD RAMIREZ,                  Case No. CV 17-03828-VBF (DFM)

           Petitioner,                    JUDGMENT

              v.

  SCOTT FRAUENHEIM,

           Respondent.


       Final judgment is hereby entered in favor of the respondent and against
 petitioner Arthur Edward Ramirez.
       IT IS SO ADJUDGED.



  Date: August 28, 2020

                                             VALERIE BAKER FAIRBANK
                                               Senior U.S. District Judge
